25 So. 3d 600 (2009)
William BLAND, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-4080.
District Court of Appeal of Florida, First District.
December 15, 2009.
William Bland, pro se, Appellant.
Bill McCollum, Attorney General, and Donna Gerace, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges an order denying his Florida Rule of Criminal Procedure 3.850 motion, in which he raises several claims of ineffective assistance of trial counsel and asserts that his plea was involuntarily entered. The trial court denied the motion because the appellant had entered a plea. The court did not attach any portion of the record that conclusively refuted the appellant's claims, nor did it hold an evidentiary hearing.
We reverse and remand the order for the trial court to either attach the relevant portions of the record that conclusively refute the appellant's claims, or to hold an evidentiary hearing. See Yeager v. State, 514 So. 2d 73 (Fla. 1st DCA 1987) (reversing a claim of an involuntary plea where the court failed to attach any record portions refuting the claim); compare Knowles v. State, 582 So. 2d 167 (Fla. 1st DCA 1991) (affirming where the attached plea agreement and colloquy refuted the claim of an involuntary plea).
REVERSED AND REMANDED.
KAHN, BENTON, and ROBERTS, JJ., concur.